We agree with Special Term that an indiscretion on the part of appellant’s counsel led to injudicious conduct on the part of the arbitrator. We find no showing, however, of partiality on the part of the arbitrator. The conclusion is inescapable on this record that the application to remove the arbitrator was not dictated by any conviction on the part of respondents that the arbitrator was partial, but rather by their concern over developments in the case. It is unfortunate that the proceeding has taken the course it has taken, but we still assume that all the arbitrators can discharge their duties with scrupulous fairness and impartiality. Order unanimously reversed, with $20 cost and disbursements to the appellant, and the motion denied. Concur — Peek, P. J., Breitel, Frank and Valente, JJ.